',I




                                     WRIT NO: WR-83,012-01

      RICARDO SANCHEZ MANCILLAS                §
                    Relator,

      vs,

      SID HARLE
              Respondent,


            RULE 2. TEXAS RULES GF APPELLATE PROCEDURE,
                       FOR SUSPENSION WITH AFFIDAVIT IN. SUPPORT:

      TO THE HONORABLE JUDGE OF THE COURT OF CRIMINAL APPEALS:
            Comes now,· RICARDO SANCHEZ MANCILLAS,         Relator-Undersigned, and
      file this his motion for Suspension with Affidavit in support,                   in
      the said above caption, and will show the Court the followings;

                                               I.
                                       . JURISDICTIONS:

            Pursuant to;     Rule 2. of the Texas Rules of Appallate Procedure,
      and Article 5, Section 5, of the Texas Constitution,            th~s        Court has
      jurisdiction for suspending another principle upon the showing of
      cause;
                                             II.
                                           PARTIES:
            Relator;    Mancillas,     (sentence to 17-years by a grand-jury) for
      Robbery c h a_ r g e (enhanced) in cause number ; 2 01 2- CR- 0 0 ~-~ s an State
      inmate currently incarcerated in the Texas Department of Criminal
      Justice Institution; Dalhart Unit (TDC).                        ':   .;




            Respondent.;    Harle,    (Honorable judge) is located at;          226TH Judic-
      ial District Court, of Bexar County, Texas.

                                          III.
                             FACTS, AND PROCEDURAL HISTORY:
            On   Februar~   05,2015, in the 226TH Judicial      D~strict        Court, of
      Bexar County Texas, the assistance Criminal District Attorney;                   Jay
      Brandon, filed a state response to application for writ habeas ·corpus,

      *(Relator Motion to Suspend)*
                                  Page 1 of           5,
                                                                                 I':\




which fail to notify the relator;        Mancillas,    of the lack "verifi-
cation."
          On March 11,2015, Respondent;     Harle,    then filed an "Order"
to dismiss relator; Mancillas,     Application for writ of Habeas Cor-
pus, for want "verification."

         On March 1 6, 2015, The Court of Criminal Appeals· Clerk; Abel
Acosta,    received relator; Mancillas, Application for w.rit of Habeas
Corpus, with-.out proper notice to Amend the "verification" to the
lower Courts.
                                  JiV.
                   SHOWING ITF CAUSE FOR SUSPENSION:
         To avoid filing a second Application, writ of Habeas Corpus to
the lower Court of Bexar County Texas, relat6r; Mancillas, is
exercising due diligence with this Court under;           Rule 2. of the Texas
Rules of Appellate Procedure, to suspend; Rule 9.3(b),           of the Texas
Rules of Appellate Procedure,     inorder to file "one" original Amended
Application, for writ of Habeas Corpus        "verif~caton"    with motion to
leave.
         On the other hand. Relator;     Mancillas, attach to this pleading,
his declaration inorder to prove cause. Relator;           Mancillas,   also
apologize to this Court of the TDC official's prohibiting inmate's
to have access to the printer, which is beyond my           ~ontrol.



                                   v.
                                PRAYER:

         THEREFORE: Relator; Mancillas, prays the Court to grant his
motion to suspend RULE 9.3(b), of the Texas Rules of Appellate Pro-
cedure,.                                 Respectfully submitted,




                                        ..~ ,Ja4W~ ?ttuvb
                                         MR. RICARDO~~HEZ MANCILLAS
                                         TDC NO# 181 9352
                                         DALHART UNIT
                                         11950 FM 998
                                         DALHART, TEXAS 79022
*(Relator Motion for Suspend)*
                               Page 2 of 5,
                                     VI.
                         CERTIFICATE OF SERVICE:

       I, hereby certify that,     a true copy of the foregoing;   relator;
Mancillas, motion to suspend with Affidavit in support, has been·
                                                                  '
sent to the following add~esses;       Bexar County Tex~s,   District Clerk;
Donna Kay McKinney,     at; 101 W.   Nueva, Suite 217, San Antonio, Tx
7820~/District     Attorney; Nicholas Lahood, at;   Paul Elizondo Tower,
101   W.   Nueva, San Antonio,   Tx 78205/ Court of Criminal Appeals
Clerk Abel Acosta,     P.O.BOX 12308, .Capitol Station, Austin, Tx 78711.

            Executed date; March 25,2015

                                              Respectfully submitted,




                                           ~A~~~
                                           MR. RICARDO ~A~'z MANCILLAS
                                           TDC NO# 1819352
                                           DALHART UNIT
                                           11950 FM 998
                                           DALHART, TEXAS 79022




*(Relator Motion to Suspend)*        Page 3 of 5,
                           WRIT NO# WR-83,012-01

RICARDO SANCHEZ MANCILLAS                   §
              Relator,

vs,                                         §        IN THE COURT OF CRIMINAL APPEALS
                                                     OF THE STATE OF TEXAS
SID HARLE
        Respondent,
                                            §

                                          ORDER:
        On this day came to be heard,           the foregoing relator;
Mancillas, motion to suspend with Affidavit in support, and it
appears to this Court that,          i~    has merits.

        IT IS THEREFORE   ORDER~D:        that the Rule 2. of the Texas Rules
of    Appel~ate   Procedure,   is   gr~nted     to Supend Rule 9.3(b), of the
Texas Rules of Appellate Procedure,. inorder to file one original
Amended writ of Habeas Corpus Application for want "verifica-tion."

        IT IS THEREFORE FURTHER ORDERED: that the clerk of this Court
shall notify to all paities of this rulirtg being granted.


        SIGNED on this the                day of
                               -------             -------------------------,   2015.




                                    PRESIDING JUDGE




*(Relator motion to Suspend)*
                                    Page 4 of 5,
RELATOR: MANCILLAS, AFFIDAVIT IN SUPPORT
            FOR SUSPENSION:
. ..

       IN THE STATE OF TEXAS                     §

       COUNTY OF HARTLEY                         §       WRIT NO# WR-83,-012-01



                                          AF F IDA VI T :·
              BE IT   A~KNOWLEDGED   that I,    RICFRDO SANCHEZ MANCILLAS,        the
       undersigned affiant, being of legal age, sound of mind, and able
       to make this affidavit, do hereby say under oath the followings;

       1),I am incarcerated in the Texas Department of Criminal Justice
             Institution;   Dalhart Unit, of Hartley County Texas;
       2), TDC official's at the Dalhart Unit Law Library, will not
              allow me to make copies of my legal documents;
       3), I am a lay-man at law,         as I need time to prepare the Amended
              writ of Habeas Corpus Application with "verification:"
       4), The Bexar County Texas,           assistance District Attorney;        Jay
              Brandon, did not notify me of the lack "verification" irn the
             writ of Habeas Corpus Application on February 05,2015;
       5),    On March 11,2015,      justice; Sid Harle, d.iril not give me time td
              correct the "verification:"
                                         DECLARATION:
       I,    declare under the     Pen~lty   bf Perjury, that the said above fore-·
       going is true and conrect to the best of my knowledge,·. as this affi-
       davit is freely made,         presented to; V.T.C.A. TEX, CIV, PROC,             REM,
       CODE§§     132.00~   and   132.001~    and 28,U.S.C§ 1746.

                 Executed date; March 25,2015
                                                     Affiant;  ~Jtffl~ff'~
                                                         MR. RICARDO SANCH ~ILLAS
                                                         TDC NO# 1819352
                                                         DALHART UNIT
                                                         11950 FM 998
                                                         DALHART, TEXAS 79022



       *(Relator Motion to Suspend)*
                                 Page 5.of 5,